Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-18-00470-CR

                                      Jesse Garrett WEITENBECK,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2016CR7674
                               Honorable Steve Hilbig, Judge Presiding

PER CURIAM

Sitting:           Sandee Bryan Marion, Chief Justice
                   Karen Angelini, Justice
                   Marialyn Barnard, Justice

Delivered and Filed: August 22, 2018

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain,

and the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; therefore, the trial court’s certification accurately reflects that the

underlying case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).

           Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part
                                                                                      04-18-00470-CR


of the record under these rules.” TEX. R. APP. P. 25.2(d). On July 16, 2018, we ordered that this

appeal would be dismissed pursuant to rule 25.2(d) unless an amended trial court certification

showing that the appellant has the right of appeal was made part of the appellate record by August

13, 2018. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim.

App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).

       On August 9, 2018, appellant’s attorney filed a response requesting that this court retain

the appeal on its docket; however, the response also states the trial court denied appellant’s motion

to amend the trial court’s certification. In the absence of an amended trial court certification

showing that the appellant has the right of appeal, rule 25.2(d) requires this court to dismiss this

appeal. Accordingly, the appeal is dismissed.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-